DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-20 are pending in the case. Claims 1, 16, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0055426 A1), in view of Jung (US 2012/0005619 A1), and in view of Shiraishi (US 2012/0250934 A1).

Regarding claim 1, Park teaches an electronic device (terminal 100 of FIG. 2 and [0030]) comprising:
a display (display panel 141 of FIG. 2 and [0030]);
a touch input module comprising touch input circuitry configured to receive a touch input (pen recognition panel 143 of FIG. 2, [0030], and [0041]: pen recognition panel 143 allows recognition of touch gestures corresponding to pen touch events);
a memory (storage unit 150 of FIG. 4, [0048-0050], and [0133]) configured to store one or more instructions; and
a processor (control unit 160 of FIG. 4, [0058], and [0133]) configured to execute the one or more instructions stored in the memory to control the electronic device to:
receive a tag input for the writing area through the touch input module (FIG. 9 and [0087], and [0089-0090]: As prefaced in [0030], pen recognition panel 143 collects pen touch event for gesture recognition. A tag input corresponding to the user writing first object 910 “@” for the writing area is received through pen recognition panel 143), and
perform a predefined function based on at least the tag input (FIG. 9 and [0090-0091]: In this example, the tag input “@” retrieves the email address for James from the phonebook and fills this retrieved email into the recipient field; FIG. 11 and [0098-0100]: The “@” is related to a predefined function).

Park does not explicitly teach receive a writing area designation input designating a writing area on the display through the touch input module, identify color information on a color which is used in writing the tag input through the touch input module, and and the color information for the tag input.
Jung teaches receive a writing area designation input designating a writing area on the display through the touch input module (FIG. 8 and [0106-0107]: a writing area designation input of a line 122 drawn by user on the display 16, which is touch-sensitive as supported in [0076], designates a writing area labelled as part 94), receive a tag input for the writing area through the touch input module (FIG. 8 and [0107]: a tag input denoting “Laura’s Tel No” is received for the writing area 94 through the display 16), and perform a predefined function corresponding to the tag input for the writing area (FIG. 8 and [0107], Table 2, FIG. 9, and [0118-0120]: a relevant entry of Laura’s telephone number is made in the contacts application according to the tag input. Alternatively, the predefined function may update an existing contact for Laura in contacts application 68.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Jung and receive a writing area designation input designating a writing area on the display through the touch input module. Doing so would allow the system to handle multiple written content on the same display and the user is not limited to just handling one written content. As seen in Jung, a writing area designation input allows the user to designate a specific area to be processed with a tag input so that another area is unaffected and can process its respective tag input.
Park in view of Jung does not explicitly teach identify color information on a color which is used in writing the tag input through the touch input module, and perform a and the color information for the tag input.
Shiraishi teaches receiving a tag input for the writing area through the touch input module (touch input module described in [0052-0053] and [0057-0059]; FIGS. 7A-7D and [0105-0114]: a tag input is received through the hand-drawn input screen 210 via the touch panel 102B/touch input module); identifying color information on a color which is used in writing the tag input through the touch input module (FIG. 6 and [0096] and [0119]: color information used in writing the tag input through the touch input module is identified), and performing a predefined function based on at least the tag input and the color information for the tag input ([0117-0121], FIG. 6, [0130-0134], and [0137]: based on at least the tag input and the color information, a predefined function is performed. For example, a song is registered to a specific playlist in accordance with the tag and color information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tag input and predefined function of Park in view of Jung to incorporate the teachings of Shiraishi and identify color information on a color which is used in writing the tag input through the touch input module, and perform a predefined function based on at least the tag input and the color information for the tag input. Doing so would offer more ways in which the user may input a tag input as the various manners associated with tag inputs are multiplied by the number of colors associated with the writing of the tag input. In this way, instead of solely defining new tag input gestures to correspond to different categories, the user may associate each a set of gestures with colors. This streamlines the management of 

Regarding claim 2, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Park does not explicitly teach wherein the processor is further configured to execute the one or more instructions to control the electronic device to: receive a tag area designation input designating the tag input through the touch input module, detect the tag input based on the tag area designation input.
Jung further teaches receiving a tag area designation input designating the tag input through the touch input module (FIG. 8 and [0106-0107]: a freehand square 134 is drawn about portion 128, designating the tag input through the display 16), and detecting the tag input based on the tag area designation input (FIG. 8 and [0107], Table 2, FIG. 9, and [0118-0120]: tag input of “Laura’s Tel No” is detected based on tag area designation input 134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Jung and in view of Shiraishi to incorporate the further teachings of Jung and receive a tag area designation input designating the tag input through the touch input module, detect the tag input based on the tag area designation input. Doing so would more accurately distinguish 

Regarding claim 3, Park in view of Jung in view of Shiraishi teaches the electronic device of claim 1. Park does not explicitly teach wherein the writing area designation input includes a first closed figure input, and the tag area designation input includes a second closed figure input, different from the first closed figure input.
Jung further teaches wherein the writing area designation input includes a first closed figure input (FIG. 8 and [0106-0107]: a writing area designation input of a line 122 drawn by user via display 16, which is touch-sensitive as supported in [0076], designates a writing area labelled as part 94), and the tag area designation input includes a second closed figure input, different from the first closed figure input (FIG. 8 and [0106-0107]: a freehand square 134 is drawn about portion 128, designating the tag input through the display 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Jung and in view of Shiraishi to incorporate the further teachings of Jung and have wherein the writing area 

Regarding claim 4, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Park further teaches wherein the processor is further configured to execute the one or more instructions to control the electronic device to:
obtain a table defining one or more tags and a function respectively corresponding to the one or more tags (pen function table 153 of FIG. 4 and [0051-0052], [0088], and FIG. 11: pen function table 153 is obtained. This table defines one or more tags and their respective functions), and


Regarding claim 5, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Park further teaches wherein the processor is further configured to execute the one or more instructions to control the electronic device to store metadata including an identifier of a tag corresponding to the received tag input (FIG. 11 and [0099-0100]: metadata is stored in the pen function table 153/storage space including an identifier of a tag corresponding to the received tag input, like the “@” symbol).
Park in view of Jung does not explicitly teach storing color information used in the tag input in a storage space as tag information.
Shiraishi further teaches storing metadata including an identifier of a tag corresponding to the received tag input and the color information used in the tag input in a storage space as tag information  (FIG. 6 and [0096], [0119], [0130-0134], and [0137]: metadata including an identifier of a tag input and color information is stored).

Regarding claim 6, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 5. Shiraishi further teaches wherein the processor is further configured to execute the one or more instructions to control the electronic device to search for the tag information stored in the storage space based on at least one of the tag identifier or the color information (FIG. 16 and [0179-0185]: tag 

Regarding claim 7, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Park further teaches wherein the processor is further configured to execute the one or more instructions to control the electronic device to detect a text tag from the tag input (FIG. 9 and [0087], and [0089-0090]: A tag input corresponding to the user writing first object 910 “@” for the writing area is received through pen recognition panel 143. This tag input corresponds to a text tag), recognize a written character from the writing area (FIG. 9 and [0089-0090]: a written character “James” is recognized from a writing area), and convert the recognized character into digital text based on a defined function corresponding to the text tag (FIG. 9 and [0090]: the recognized character “James”, based on a defined function, is converted into digital text for an email address “in the recipient field” matching the text tag based on a defined function.).

Regarding claim 8, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 7. Park further teaches wherein the processor is configured to execute the one or more instructions to control the electronic device to create metadata including an identifier of the text tag (FIG. 9 and [0089-0091]: first object “@”, for example, corresponds to an identifier of a tag; FIG. 11 and [0098-0100]: see how metadata serve as gesture recognition information), the digital text corresponding to the 
Park in view of Jung does not explicitly teach metadata including color information used in the tag input.
Shiraishi further teaches storing metadata including an identifier of a tag corresponding to the received tag input and the color information used in the tag input in a storage space as tag information  (FIG. 6 and [0096], [0119], [0130-0134], and [0137]: metadata including an identifier of a tag input and color information is stored).

Regarding claim 12, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Park does not explicitly teach detecting a content storing tag from the tag input, and storing written content obtained from the writing area in a virtual space classified according to the color used in the tag input based on a defined function corresponding to the content storing tag.
Jung further teaches detecting a content storing tag from the tag input (FIG. 8 and [0107]: a content storing tag corresponding to “Laura’s Tel No” is detected from the tag input in freehand square 134), and storing written content obtained from the writing area in a virtual space based on a defined function corresponding to the content storing tag (FIG. 8 and [0107], Table 2, FIG. 9, and [0118-0120]: written content in portion 124 regarding a telephone number is obtained from the writing area 124 and stored a contacts application/virtual space based on the tag for saving a telephone number).

Park in view of Jung does not explicitly teach storing written content obtained from the writing area in a virtual space classified according to a color used in the tag input.
Shirashi further teaches detect a content storing tag from the tag input, and store content in a virtual space classified according to the color used in the tag input based on a defined function corresponding to the content storing tag ([0117-0121], FIG. 6, [0130-0134], and [0137]: based on at least the tag input and the color information, a predefined function for storing content is performed. For example, a song is stored in a specific playlist in accordance with the tag and color information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the written content obtained from the writing area disclosed in Park in view of Jung and in view of Shiraishi to incorporate the further teachings of Shiraishi and store that content according to the color used in the tag input. Doing so would allow the user to reference tagged content at a later time in a more efficient and organized manner. Various colors can be assigned to tags so 

Regarding claim 13, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Shiraishi further teaches detect a fetch tag from the tag input, and fetch and display written content stored in a virtual space based on color information used in the tag input based on a defined function corresponding to the fetch tag (FIG. 16 and [0179-0185]: a fetch tag allows for tag information to be searched in the storage space based on at least a tag identifier or tag color information. Note that the method for calculating the degree of similarity may include both the tag identifier and tag color information as supported in [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predefined functions of Park in view of Jung to incorporate the teachings of Shiraishi and include a fetch tag from the tag input, and fetch and display written content stored in a virtual space based on color information used in the tag input based on a defined function corresponding to the fetch tag. Doing so would allow the user to, naturally, retrieve content from which the user had stored for future access when viewing such content is convenient for and/or relevant to the user. This would also allow the user to efficiently access content without having to manually search for specific content as the user can fetch for a category of content based on the color metadata. The user would not have to memorize the specific content but can more simply recall the category in which that content would be classified.

Regarding claims 16-19, the claims recite a method with corresponding limitations to the electronic device of claims 1-4, respectively, and are therefore rejected on the same premises.

Regarding claim 20, the claim recites a computer program product comprising a non-transitory computer-readable recording medium (Park, storage unit 150 of FIG. 4, [0048-0050], and [0133]; control unit 160 of FIG. 4, [0058], and [0133]) having a program stored therein to perform a method of an electronic device, the method comprising operations with corresponding limitations to the electronic device of claim 1 and is therefore rejected on the same premise.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0055426 A1), in view of Jung (US 2012/0005619 A1), in view of Shiraishi (US 2012/0250934 A1), and in view of Lee et al. (US 2016/0188011 A1).

Regarding claim 9, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Park does not explicitly teach detect a capture tag from the tag input, and capture written content obtained from the writing area and store the captured written content as an image based on a defined function corresponding to the capture tag.
Jung further teaches detecting a capture tag from the tag input (FIG. 8 and [0107]: a capture tag corresponding to “Laura’s Tel No” is captured from the tag input in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Jung and in view of Shiraishi to incorporate the further teachings of Jung and detect a capture tag from the tag input, and capture written content obtained from the writing area and store the captured written content as an image based on a defined function corresponding to the capture tag. Doing so would allow the user to save written content for the user to later reference should that content be needed. In this way, the user does not forget about written content which, when stored, may serve as a reminder for important details.
Park in view of Jung and in view of Shiraishi does not explicitly teach storing the captured written content as an image based on a defined function corresponding to the capture tag.
Lee teaches detect a capture tag from the tag input, and capture content obtained from the writing area and store the captured content as an image based on a defined function corresponding to the capture tag (FIGS. 6-7 and [0056-0060], FIG. 9, [0063-0065], and [0068-0069]: a capture tag is detected. This stores content as image data.).
image data. Doing so would preserve the state of the written content exactly as it is written free-hand in case the user prefers viewing notes made in his/her own handwriting for easier or faster comprehension.

Claims 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0055426 A1), in view of Jung (US 2012/0005619 A1), in view of Shiraishi (US 2012/0250934 A1), and in view of Bae et al. (US 2014/0068517 A1).

Regarding claim 10, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Shiraishi further teaches storing metadata including a color information used in the tag input in a storage space as tag information, this color being associated with an image (FIG. 6 and [0096], [0117-0121], [0130-0134], and [0137]: color information used in the tag input is stored in association with an image corresponding to the song as exemplified in FIGS. 7A-D and [0105-0114]).
Park in view of Jung and in view of Shiraishi does not explicitly teach detect a secret tag from the tag input, and conceal written content obtained from the writing area with an image in a color used in the tag input based on a defined function corresponding to the secret tag.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predefined functions and the organization of tagged content based on color used in the tag input as disclosed in Park in view of Jung and in view of Shiraishi to incorporate the teachings of Bae and also include a secret tag to conceal written content with an image using the aforementioned color. Doing so would allow the user to protect unauthorized viewing of confidential or sensitive information related to written content.

Regarding claim 11, Park in view of Jung, in view of Shiraishi, and in view of Bae teaches the electronic device of claim 10. Bae further teaches output a user interface for receiving personal identification information based on the detection of the secret tag (FIG. 14B and [0170-0172]: a UI is outputted to receive a password/personal identification information based on detection of the secret tag from FIG. 14A),
conceal the written content and output an image indicating that the secret tag is applied based on a user input including the personal identification information being received (FIG. 14B and [0170-0172]: written content is concealed and an image is outputted indicating that note contents is stored by the lock function, or the secret tag is applied),

display the concealed written content based on a user input including the personal identification information being received (FIG. 14C and [0173-0174]: concealed written content is displayed based on the PIN being received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park, in view of Jung, in view of Shiraishi, and in view of Bae to incorporate the further teachings of Bae and include a PIN to authorize release of the secret tag. Doing so provides a layer of security so that while the secret tag is hidden, it is made available for people with authorized access. In this way, the user can rely on the system to safely store sensitive or confidential information yet still make this information easily available for authorized user(s) by PIN verification.

Regarding claim 15, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Park in view of Jung and in view of Shiraishi does not explicitly teach detect an all-tag display tag from the tag input, and output one or more tag images applicable to written content obtained from the writing area based on a defined function corresponding to the all-tag display tag.
Bae further teaches detect an all-tag display tag from the tag input, and output one or more tag images applicable to written content obtained from the writing area 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the various tag inputs disclosed in Park in view of Jung and in view of Shiraishi to incorporate the teachings of Bae and detect an all-tag display tag from the tag input, and output one or more tag images applicable to written content obtained from the writing area based on a defined function corresponding to the all-tag display tag. Doing so would allow the user to be presented with tag images applicable or relevant to written content as a reminder and recommendation to the user the available functions the user may implement. In this way, the user is less likely to forget the proper functions he/she may initiate for written content.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0055426 A1), in view of Jung (US 2012/0005619 A1), in view of Shiraishi (US 2012/0250934 A1), and in view of Natori et al. (US 2013/0298029 A1).

Regarding claim 14, Park in view of Jung and in view of Shiraishi teaches the electronic device of claim 1. Park in view of Jung does not explicitly teach display one or more written contents stored in a virtual space corresponding to color information of a 
Shiraishi further teaches display one or more written contents stored in a virtual space corresponding to color information of a pen used in the tag input as respective thumbnails based on the detection of the fetch tag ([0053]: a stylus/pen may be used for input; FIG. 16 and [0179-0185]: a fetch tag allows for tag information to be searched in the storage space based on at least a tag identifier or tag color information. Note that the method for calculating the degree of similarity may include both the tag identifier and tag color information as supported in [0147]; [0182], FIG. 15, and [0175-0177]: one or more written contents displayed based on fetch tag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the written content of Park in view of Jung and in view of Shiraishi to incorporate the further teachings of Shiraishi and display one or more written contents stored in a virtual space corresponding to color information of a pen used in the tag input as respective thumbnails based on the detection of the fetch tag. Doing so would allow the user to, naturally, retrieve content from which the user had stored for future access when viewing such content is convenient for and/or relevant to the user. This would also allow the user to efficiently access content without having to manually search for specific content as the user can fetch for a category of content based on the color metadata. The user would not have to memorize the specific content but can more simply recall the category in which that content would be classified.

Natori teaches fetch, from the virtual space, and display written content corresponding to a thumbnail image selected from among one or more of the thumbnail images (FIG. 12 and [0093]: user selects a thumbnail image from thumbnail images displayed in RSF2. Selection of a thumbnail allows corresponding written content to be displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thumbnails representative of written content as disclosed in Park in view of Jung and in view of Shiraishi to incorporate the teachings of Natori and fetch, from the virtual space, and display written content corresponding to a thumbnail image selected from among one or more of the thumbnail images. Doing so would allow the user to focus on a specific, individual written content in a more detailed view rather than being limited to merely a summary of various written content in more compact thumbnails. As such, the user can further narrow his/her fetching of written content after initially searching/fetching a group of written content to access the most relevant written content and avoid distraction from other less relevant content.

Response to Amendment
The amendment filed 11/23/2020 has been entered. Applicant’s amendments have resulted in the removal of the 112(b) issues previously set forth in the Non-Final Office Action mailed 08/26/2020.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited form for additional prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                                              
           
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171